[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 10-15163         ELEVENTH CIRCUIT
                         Non-Argument Calendar        JUNE 21, 2011
                       ________________________        JOHN LEY
                                                        CLERK
                  D.C. Docket No. 9:10-cr-80034-WJZ-1

UNITED STATES OF AMERICA,



                                                     Plaintiff-Appellee,

versus

EUGENE MATTHEWS, JR.,

                                                     Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 21, 2011)

Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:
      Eugene Matthews, Jr. appeals his 114-month within-Guidelines sentence,

imposed after pleading guilty to conspiring to possess oxycodone with the intent

to distribute, in violation of 21 U.S.C. § 846. On appeal, Matthews argues that his

sentence was procedurally unreasonable because the district court did not

adequately explain his sentence and failed to explicitly respond to his arguments

for a downward variance. He also argues that his sentence was substantively

unreasonable because the district court exclusively relied upon the fact that he

involved his son in his criminal offense. We affirm.

      Matthews pleaded guilty to conspiracy to possess oxycodone and admitted

that he arranged for his son to deliver money, drugs, and pre-addressed FedEx

envelopes to a confidential source who would send the drugs to Matthews. The

district court calculated Matthews’s sentencing guideline range as 108 to 135

months imprisonment. The statutory maximum sentence was twenty years’

imprisonment. 21 U.S.C. § 841(b)(1)(C). At sentencing, Matthews presented

mitigating evidence in support of his request for a downward variance. The court

noted Matthews’s criminal history, which involved many alcohol-related

incidents, and the two pending cases against him for the sale of oxycodone. The

government requested a sentence in the middle of the guideline range, noting that




                                         2
when faced with the charges in the other cases, Matthews had fled the country and

used his son to continue his drug transactions.

      The district court expressed concern over Matthews’s decision to involve

his son. After stating that it had considered the advisory guideline range, the

parties’ arguments, the presentence investigation report (PSI), and “all of the

statutory factors,” the court sentenced Matthews to 114 months’ imprisonment.

The court explained that this sentence would serve the sentencing objectives of

sufficient punishment and deterrence. This is Matthews’s appeal.

      We review a district court’s compliance with 18 U.S.C. § 3553(c)(1) de

novo, even where the defendant did not object to his sentence before the district

court. United States v. Bonilla, 463 F.3d 1176, 1181 (11th Cir. 2006). We review

a final sentence for reasonableness under a deferential abuse of discretion

standard. Gall v. United States, 552 U.S. 38, 41, 51 (2007).

      For a sentence to be procedurally reasonable, the district court must explain

its reasons for imposing a particular sentence, and, where the applicable Guideline

range exceeds 24 months and a within-Guidelines range is imposed, the reason for

choosing a particular point within that range. 18 U.S.C. § 3553(c)(1). When

stating its reasons, the district court should tailor its comments to demonstrate the

appropriateness of the sentence in light of the 18 U.S.C. § 3553(a) factors.

                                          3
Bonilla, 463 F.3d at 1181. The district court, however, does not have to cite the

specific language of § 3553(a), or articulate its consideration of each particular

factor where it is obvious that it considered them. Id. at 1182. Rather, we

consider the entire sentencing hearing to evaluate the district court’s reasons for

imposing a particular sentence, and do not simply rely on the district court’s

“summary statement at the close of the sentencing hearing.” Id.

      A sentence is substantively unreasonable if, after considering the totality of

the facts and circumstances, we are left with the definite and firm conviction that

the district court committed a clear error of judgment in weighing the § 3553(a)

factors so that the sentence falls outside the range of reasonable sentences as

dictated by the facts. United States v. Irey, 612 F.3d 1160, 1189-90 (11th Cir.

2010) (en banc), cert. denied, (U.S. Apr. 4, 2011) (No. 10-727). Sentences that

fall within the applicable Guideline range are ordinarily expected to be reasonable.

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). That a sentence falls

well below a statutory maximum penalty is an indicator of reasonableness. United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008). The party challenging

the sentence bears the burden of demonstrating that it is unreasonable. Talley, 431

F.3d at 788.




                                          4
      In this case, we conclude that the sentence imposed was procedurally

reasonable. The district court adequately explained Matthews’s sentence and

specifically cited the need for punishment and deterrence. The record further

demonstrates that the court considered Matthews’s criminal history and the fact

that he had involved his son in his offense. The district court also stated that it

had considered Matthews’s mitigating arguments, the government’s arguments,

the PSI, and the § 3553(a) factors; thus, the district court’s statement was

sufficient, and the district court was not required to explain in greater detail why it

rejected his request for a downward variance.

      We also conclude that the sentence imposed was substantively reasonable in

light of the district court’s consideration of the need for deterrence, the § 3553(a)

factors, and the parties’ arguments that implicated several of the statutory factors.

Matthews received a within-Guidelines sentence that was less than half the

statutory maximum penalty that he faced. Under these facts and circumstances,

we cannot say that the court abused its discretion.

      AFFIRMED.




                                           5